                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    TOBY MARTIN, JR.                                            CIVIL ACTION


    VERSUS                                                      NO. 16-14717 c/w 17-1823


    L & M BOTRUC RENTAL, LLC, et al.                            SECTION: “G” (1)

                                               ORDER

            Before the Court are Plaintiff Toby Martin’s (“Plaintiff”) “Motion for Partial Summary

Judgment and/or Motion to Compel on the Issue of Cure and, in the Alternative, Motion for

Expedited Trial on the Issue of Cure”1 and Defendant L&M Botruc Rental, LLC’s (“L&M”)

“Motion to Appoint Independent Medical Expert.”2 In this litigation, Plaintiff alleges that while

working on the M/V C-TRUC 8, he was struck in the back by a crane hook, causing serious injuries

to his spine.3 Plaintiff filed the instant motion for summary judgment to request that L&M pay

cure for Plaintiff’s thoracic spinal fusion surgery.4 In opposition, L&M argues that genuine issues

of fact remain regarding whether the accident occurred on L&M’s vessel and whether the surgery

is medically necessary.5 L&M then filed a motion to appoint an independent medical expert.6 In

opposition to the motion to appoint an expert, Plaintiff argues that an independent expert is




1
    Rec. Doc. 86.
2
    Rec. Doc. 121.
3
    Id. at 2.
4
    Rec. Doc. 115.
5
    Rec. Doc. 117.
6
    Rec. Doc. 121.


                                                  1
unnecessary.7 Having considered the motions, the memoranda in support and opposition, the

record, and the applicable law, the Court will deny the motion for summary judgment, grant the

motion for an expedited trial on the issue of cure, and grant the motion to appoint an independent

medical expert.

                                             I. Background

            In the Complaint, Plaintiff asserts that on or about December 25, 2015, he worked as a

deckhand on L&M’s vessel, the M/V C-TRUC 8.8 Plaintiff alleges that he was “attempting to

attach the mud hose from the jack-up vessel, [the] HERCULES 264, to the crane hook of the

HERCULES 264 when he was suddenly struck in the back while on the deck of the M/V C-TRUC

8 by the crane hook.”9 Plaintiff contends that as a result of the incident, he has “serious, disabling

and permanent injuries to his spine.”10

            On September 15, 2016, Plaintiff filed suit in this Court against L&M under the Jones Act

and general maritime law, raising claims of negligence and unseaworthiness.11 On November 14,

2018, Plaintiff filed the instant “Motion for Partial Summary Judgment and/or Motion to Compel

on the Issue of Cure and, in the Alternative, Motion for Expedited Trial on the Issue of Cure”

against L&M.12 On November 27, 2018, L&M filed an opposition.13 With leave of Court, Plaintiff




7
    Rec. Doc. 125.
8
    Rec. Doc. 1 at 2.
9
    Id.
10
     Id. at 3.
11
     Id.
12
     Rec. Doc. 115.
13
     Rec. Doc. 117.


                                                    2
filed a reply on December 17, 2018.14 On December 2, 2018, L&M filed a “Motion to Appoint an

Independent Medical Expert.”15 On December 11, 2018, Plaintiff filed an opposition.16 On

December 19, 2018, the Court heard oral argument on both motions.17

                                             II. Parties’ Arguments

A.         The Motion for Summary Judgment

           1.         Plaintiff’s Arguments in Support of the Motion for Summary Judgment

           Plaintiff urges the Court to grant summary judgment finding that he is entitled to cure from

his former employer L&M.18 Plaintiff argues that “‘[g]enerally an employer owes maintenance and

cure to any seaman in its employ who suffers an injury while in the service of a vessel regardless of

fault.’”19 Plaintiff insists that “‘[t]he right terminates only when maximum cure has been obtained.

Maximum cure is achieved when it is probable that further treatment will result in no betterment of the

seaman's condition.’”20 Plaintiff alleges that if there is any dispute over whether maximum cure has

been obtained, “[a]mbiguities or doubts regarding the entitlement to maintenance and cure are to be

resolved in the seaman’s favor.”21




14
     Rec. Doc. 129.
15
     Rec. Doc. 121.
16
     Rec. Doc. 125.
17
     Rec. Docs. 122, 126.
18
     Rec. Doc. 115-1 at 1.
19
     Id. at 8 (quoting Hale v. Omega Protein, Inc., No. 10-282, 2011 WL 2932145, at *1 (E.D. La. July 19, 2011)).
20
  Id. at 9 (quoting Domingue v. Offshore Serv. Vessels, LLC, No. 08-4668, 2010 WL 936295, at *2 (E.D. La. Mar.
11, 2010)) (internal citations omitted).
21
     Id. at 10 (citing Domingue, 2010 WL 936295, at *2).


                                                           3
            Plaintiff asserts that since the accident, he has “consistently complained of thoracic spine

pain, in addition to lumbar spine pain.22 Plaintiff alleges that following his injuries, he began

treatments with a neurosurgeon named Dr. Donald Dietze (“Dr. Dietze”).23 Plaintiff contends that

on November 3, 2016, Dr. Dietze diagnosed him with “‘lumbar discogenic pain syndrome,’ as

well as ‘thoracolumbar back pain,’ both of which he related to the work accident.”24 Plaintiff

contends that L&M’s medical expert, Dr. Deepak Awasthi (“Dr. Awasthi”), examined him on July

6, 2017.25 Plaintiff asserts that Dr. Awasthi “‘did not see any need for future surgical

intervention,’” but L&M still authorized Plaintiff’s lumbar surgery for October 25, 2017.26

            Plaintiff alleges that after the lumbar surgery, he experienced temporary relief but then

“increased thoracic pain” returned.27 Plaintiff states that Dr. Dietze ordered a course of injections

as an attempted treatment.28 Plaintiff asserts that though the injections alleviated his pain for a

while, he eventually returned to his normal pain levels and “continues to suffer with severe thoracic

pain, in addition to lumbar spine pain.”29 Plaintiff avers that Dr. Dietze has now recommended

thoracic spinal fusion surgery.30 Plaintiff insists that “[d]espite Complainant’s repeated attempts

and requests for authorization of said thoracic surgery via email correspondence, [L&M] has




22
     Id.
23
     Id.
24
     Id. at 3.
25
     Id.
26
     Id. at 3–4.
27
     Id. at 4–5.
28
     Id.
29
     Id. at 7.
30
     Id.


                                                     4
consistently and repeatedly failed to authorize said treatment even in light of its obligation to

furnish Complainant cure under the general maritime law.”31

            Plaintiff argues that “there is no dispute amongst physicians that [Plaintiff’s] lumbar and

thoracic injury is related to the accident on December 25, 2015.”32 Plaintiff asserts that even Dr.

Awasthi has acknowledged that “the work related accident involved herein was the cause of a

lumbar soft tissue injury…[and] that she[sic] same findings and conclusions he applied to

Complainant’s lumbar spine similarly apply to the thoracic spine.”33 Plaintiff further asserts that

Jay Ougel (“Ougel”), who works for L&M as a safety and environmental manager, has also

admitted there is no other cause for Plaintiff’s injuries.34 Based on these admissions, Plaintiff

insists that the central issue in this motion is not whether the alleged incident was the cause of

Plaintiff’s injuries, but “the medical necessity of the thoracic spine surgery recommended on multiple

occasions by Complainant’s neurosurgeon, Dr. Dietze.”35

            Plaintiff insists that L&M “has repeatedly refused to provide [Plaintiff] with appropriate

cure in accordance with Defendant’s obligation under the maritime law.”36 Plaintiff contends that

L&M’s refusal centers around its assertion that during Dr. Dietze’s deposition, Dr. Dietze “testified

that Mr. Martin’s thoracic spine condition had reached maximum medical improvement. ”37 Plaintiff

avers that Dr. Dietze initially did not recommend surgery because “‘[h]e sought to avoid



31
     Id.
32
     Id. at 12.
33
     Id. at 11–12.
34
     Id. at 12.
35
     Id. at 13.
36
     Id.
37
     Id. at 13.


                                                     5
recommending thoracic surgery for as long as possible, but was unable to do so.’”38 Plaintiff also

asserts that though Dr. Dietze made the statement regarding maximum medical improvement, the

deposition occurred “before [Plaintiff] even underwent thoracic spinal injections and prior to Dr.

Dietze’s ordering of an additional thoracic MRI, which was ordered after said injections failed to

provide [Plaintiff] any significant relief. Following said failed injections, Dr. Dietze was forced to alter

his initial treatment plan for [Plaintiff], ultimately recommending that he undergo thoracic spinal fusion

surgery.”39

            Plaintiff also asserts that Dr. Awasthi’s opinion that thoracic surgery is not required is

“imprecise and fail[s] to offer Defendant any reasonable support in furtherance of its argument.”40

Plaintiff alleges that Dr. Awasthi “has never indicated that he believes [Plaintiff] has reached

maximum medical improvement in regards to his thoracic spine in any of his reports, addendums or

during his deposition, which was taken on September 10, 2018…In fact, in his Addendum to his July

2, 2018 Report, Dr. Awasthi even suggested an additional thoracic MRI study using a 3 Tesla

magnet.”41

            Plaintiff relies on the Supreme Court case Vaughan v. Atkinson,42 and its progeny to argue

that when there are “ambiguities or doubts regarding the entitlement to maintenance and cure, [they]

should be resolved in favor of the seaman.”43 Plaintiff argues that in Gouma v. Trident Seafoods, Inc.,

a case decided by a federal district court in Washington, the court followed Vaughan, “honor[ing] the



38
     Id.
39
     Id.
40
     Id. at 14.
41
     Id.
42
     369 U.S. 527 (1962).
43
     Id. at 14 (citing Domingue, 2010 WL 936295, at *2).


                                                           6
opinion of Plaintiff’s treating physician over that of the Defendants’ second medical opinion

physician.”44 Plaintiff proffers that, similarly, Dr. Awasthi’s opinions “should carry very little

weight compared to that of [Plaintiff’s] treating neurosurgeon, Dr. Dietze..”45 Therefore, Plaintiff

urges the Court to grant summary judgment ordering cure or, alternatively, expedite trial on the

issue of cure.46 Plaintiff also requests that the Court award “punitive damages arising out of

Defendant’s unreasonable, arbitrary, and capricious failure to provide Complainant with necessary

cure herein.”47

            2.       L&M’s Arguments in Opposition to the Motion for Summary Judgment

            L&M argues that the Court should deny summary judgment because genuine issues of

material fact are in dispute on “whether the alleged unwitnessed accident occurred, whether

Plaintiff injured his thoracic spine while working for L&M,” whether thoracic surgery is medically

necessary, and whether the surgery is palliative care.48 L&M also contends “that L&M has paid

all maintenance and cure due to [Plaintiff] since August 19, 2016 due to his low back

complaints.”49

            L&M first asserts that there is a genuine dispute over whether the alleged accident actually

occurred on the M/V C-TRUC 8.50 L&M presents the deposition statements of several employees




44
     No. C07-1309, 2008 WL 2020442, at *1 (W.D. Wash. Jan. 11, 2008).
45
     Id. at 14–15.
46
     Id. at 15–16.
47
     Id. at 2.
48
     Rec. Doc. 117 at 1.
49
     Id.
50
     Id.


                                                       7
who allege that they were present on the deck of the M/V C-TRUC 8 on December 25, 2015.51

L&M avers that Marlon Oliva (“Oliva”) and Daniel Hubble (“Hubble”) “did not see Plaintiff get

hit by the hook” despite being in the same area, and the crane operator, Lincoln Celestine, “had no

knowledge of this alleged accident.”52 L&M goes on to allege that Oliva, a fellow deck hand, states

that he was responsible for hooking the safety line to the crane hook, and if this is true, “it is

impossible for the crane hook [to] have hit Plaintiff.”53 Finally, L&M contends that after the

incident, Plaintiff continued to work and did not report the incident until later that night after he

“took a shower and laid in his bunk.”54

            L&M asserts that Plaintiff was examined on December 26, 2015, by a physician’s assistant

and “[t]here was no swelling, no abrasions and no bruises. X-rays of the lumbar were normal.”55

L&M alleges that “Plaintiff was not given any prescription medication, Plaintiff was released to return

to work, and that was the only medical treatment he sought until August, 2016. ”56 L&M asserts that

Plaintiff returned to L&M for his next shift in January 2016 and did not complain of any pain.57

L&M also asserts that when Plaintiff left L&M in March 1, 2016 to work for Central Gulf Towing,

LLC, Plaintiff passed a physical with no objective findings of spinal injuries.58




51
     Id. at 2–3.
52
     Id. at 3.
53
     Id.
54
     Id.
55
     Id. at 3–4.
56
     Id. at 4.
57
     Id.
58
     Id.


                                                   8
            L&M alleges that Plaintiff underwent several examinations and scans in August and

September 2016 where lumbar issues were addressed, but there was never a record of thoracic

pain.59 L&M states that even after Plaintiff started visiting Dr. Dietze in November 2016, Dr.

Dietze did not believe that Plaintiff required thoracic surgery, only lumbar surgery.60 L&M

contends that throughout all of Dr. Dietze’s examinations, the only record of a thoracic issue was

a pre-existing condition called Scheuermann’s kyphosis.61 L&M presents Dr. Dietze’s deposition

testimony, where he stated that he would not recommend thoracic surgery for Plaintiff and that

Plaintiff had reached maximum medical improvement.62 L&M insists that “[t]here has been

essentially no change in Plaintiff’s thoracic spine since Dr. Dietze’s deposition to justify thoracic

surgery related to the alleged injury.”63 L&M also contends that Dr. Awasthi did not find that

Plaintiff has an injury to his thoracic spine and would not recommend thoracic surgery.64

            L&M presents several district court cases from the Eastern District of Louisiana to support

the assertion that an employer’s obligation to provide maintenance and cure “expires at the point

of maximum cure.”65 L&M contends that “‘[m]aximum medical cure’ is reached when the seaman

recovers from the injury, the condition permanently stabilizes or cannot be improved further. If the

seaman thereafter needs attention to maintain his improvement at the maximum, to assist him in

recovery from relapses, or to restrain the progress of the disease, the shipowner is not bound to provide



59
     Id. at 5–6.
60
     Id. at 8–10.
61
     Id. at 8.
62
     Id.
63
     Id. at 10.
64
     Id.
65
     Id. at 14.


                                                     9
that.”66 L&M argues that any treatment beyond maximum medical cure is mere palliative care. 67

L&M asserts that Plaintiff’s request for thoracic surgery would not improve his condition and

would only serve to address his ongoing pain.68 Thus, L&M alleges that thoracic surgery is

palliative care not required under maintenance and cure.69

            For the above reasons, L&M argues that genuine issues of material fact remain on “whether

Plaintiff reached maximum cure, whether the contemplated [] thoracic surgery is related to the alleged

unwitnessed accident on 12/25/15, whether the surgery is required to ameliorate a long-standing, pre-

existing condition, and whether the contemplated treatment is mere palliative care outside the realm of

maintenance and cure.”70 Therefore, L&M urges the Court to deny summary judgment.

            3.      Plaintiff’s Arguments in Further Support of the Motion for Summary
                    Judgment

            In reply, Plaintiff asserts that L&M fails to raise a genuine issue of fact regarding whether

Plaintiff was injured on the M/V C-TRUC 8. 71 First, Plaintiff alleges that Hubble and Oliva’s

testimonies are not accurate descriptions of what occurred because Hubble’s view of the accident

was obscured and Oliva admitted in his deposition that he did not actually witness the accident.72

Plaintiff contends that this does not create an issue of fact about whether the accident occurred.73

Plaintiff insists that “[a]ll it proves is that neither of these witnesses saw Mr. Martin get struck by the


66
     Id. at 15 (citing Baucom v. Sisco Stevedoring, LLC, 506 F. Supp. 2d 1064, 1074-75 (S.D. Ala. 2007)).
67
     Id.
68
     Id.
69
     Id.
70
     Id. at 16.
71
     Id.
72
     Rec. Doc. 127-2 at 2.
73
     Id.


                                                          10
crane hook at the time of the incident.”74 Plaintiff also asserts that there is no genuine issue of fact

on whether Plaintiff’s injuries arose from the incident.75 Plaintiff contends that both Dr. Dietze

and Dr. Awasthi “have related [Plaintiff’s] injuries to the trauma associated with the accident involved

herein.”76 Further, Plaintiff presents the testimony of radiologists Dr. Neel Gupta and Dr. Wendy

Gervais, asserting that both doctors “found that there was a significant and detrimental change to

[Plaintiff’s] lumbar spine between June of 2015 and August of 2016.”77 Plaintiff asserts that these

expert opinions show that there is no issue of fact that his injuries are the result of the December

25 incident, and therefore, summary judgment should be granted.

B.          Motion to Appoint Independent Expert

            1.      L&M’s Arguments in Support of the Motion for Independent Expert

            L&M urges the Court to “appoint an independent medical expert, specifically a neurosurgeon,

to assist the court in determining the appropriateness, necessity, and reasonableness of thoracic spine

surgery for Plaintiff Toby Martin, Jr.”78 L&M asserts that an independent expert is needed because

Dr. Awasthi and Dr. Dietze have divergent opinions on Plaintiff’s need for thoracic spinal

surgery.79 L&M alleges that Dr. Awasthi examined plaintiff on December 15, 2016 and again on

July 2, 2018.80 L&M contends that “[p]rior to and after the July 2, 2018 visit, Dr. Awasthi’s opinion

had not changed and he still does not recommend any surgical intervention, especially in the thoracic



74
     Id. at 3.
75
     Id.
76
     Id.
77
     Id. at 5.
78
     Rec. Doc. 121-1 at 1.
79
     Id.
80
     Id. at 2.


                                                    11
spine.”81 L&M then presents the opinions of Dr. Dietze, a neurosurgeon chosen by Plaintiff’s

attorney.82 L&M alleges that Dr. Dietze testified on April 13, 2018 that Plaintiff had reached

maximum medical improvement, but now has changed his opinion to recommend surgery.83

            L&M contends that “[b]ased upon the divergent opinions of Plaintiff’s and Defendant’s

experts, as well as the change in opinion from Plaintiff’s own expert, there is an issue as to whether

Plaintiff is ‘cured’ and whether additional ‘cure’ is owed.”84 L&M argues that under Federal Rule

of Evidence 706, the Court can appoint an expert witness as “an equitable and forward-looking

technique for promoting [a] fair trial.”85 L&M cites a case previously decided by another district

judge in the Eastern District of Louisiana, wherein the judge “appointed an independent medical

expert, specifically an orthopedic surgeon, due to the divergent views of Plaintiff’s and Defendant’s

experts.”86 L&M requests that similarly here, the Court should appoint an independent medical

expert to examine Plaintiff and determine the need for thoracic spinal fusion surgery.

            2.        Plaintiff’s Arguments in Opposition to the Motion for Independent Expert

            In opposition, Plaintiff argues that “the appointment of a medical expert under Rule 706 is

not only unnecessary, but also contrary to the general maritime law.”87 First, Plaintiff contends

that under general maritime law, “maintenance and cure are to be liberally construed to benefit the

seaman” and “[t]he law set forth in Vaughan is clear – ambiguities or doubts regarding entitlement to



81
     Id.
82
     Id. at 3.
83
     Id.
84
     Id. at 3–4.
85
     Id. at 4.
86
     Id.
87
     Rec. Doc. 125.


                                                    12
maintenance and cure are to be resolved in the seaman’s favor. ”88 Plaintiff then asserts that court

appointment of a neutral expert is discretionary and “should be reserved for exceptional cases in

which the ordinary adversary process does not suffice.”89 Plaintiff argues that “Courts should not

appoint expert witnesses under Rule 706 in order to aid a litigating party.”90

            Plaintiff contends that “the issues surrounding [Plaintiff’s] need for thoracic spine surgery are

not excessively complex or confusing to necessitate the appointment of a third neurosurgeon to render

an additional and unnecessary opinion as to [Plaintiff’s] medical treatment, especially considering the

fact that this matter is set to be tried as a bench trial.”91 Plaintiff cites Brown v. Cenac Towing Co.,92

a case decided by another district court judge in the Eastern District of Louisiana, for the

proposition that an independent medical expert is unnecessary when a case is “‘no different tha[n]

any other personal injury case decided by this Court” and “[t]he Court is perfectly capable of making

[this] determination.”93

            Plaintiff argues that this case is like Brown, and “appointing an additional medical expert is

unnecessary herein simply because there is conflicting medical testimony from two independent

physicians – a scenario that is commonplace in maritime cases such as this. ”94 Therefore, Plaintiff

argues that the Court should deny the motion to appoint an independent medical expert.95



88
     Id. at 2 (Domingue, 2010 WL 936295, at *2).
89
  Id. at 3 (quoting Hunt v. R & B Falcon Drilling USA, Inc., No. 99-1685, 2000 WL 1838327, at *1 (E.D. La. Dec.
12, 2000)).
90
     Id. (citing Hughes v. Lavender, No. 10-674, 2011 WL 2550740, at *1 (S.D. Ohio June 23, 2011)).
91
     Id. at 4.
92
     No. 09-00105, 2009 WL 3378658, at *2 (E.D. La. Oct. 14, 2009.
93
     Rec. Doc. 125 at 4 (quoting Brown, 2009 WL 3378658)).
94
     Id. at 5.
95
     Id.


                                                         13
Alternatively, if the Court grants the motion to appoint an independent expert, Plaintiff nominates

Dr. Peter Lietchy as the neutral expert, and Plaintiff would like the Court to “limit the appointed

neurosurgeon’s opinions to concern only whether the surgical recommendation offered by Dr. Dietze

is an appropriate course of treatment for Mr. Martin.”96

                                                III. Legal Standard

A.         Summary Judgment

           Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”97 When assessing whether a dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”98 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”99

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.100 The nonmoving party may not rest upon the pleadings, but must identify specific facts in




96
     Id.
97
  Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994).
98
     Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
99
     Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
100
      Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).


                                                           14
the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.101

            The party seeking summary judgment always bears the initial responsibility of informing

the Court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact.102 “To satisfy this burden, the movant

may either (1) submit evidentiary documents that negate the existence of some material element

of the opponent’s claim or defense, or (2) if the crucial issue is one on which the opponent will

bear the ultimate burden of proof at trial, demonstrate that the evidence in the record insufficiently

supports an essential element of the opponent’s claim or defense.”103 If the moving party satisfies

its initial burden, the burden shifts to the nonmoving party to “identify specific evidence in the

record, and articulate” precisely how that evidence supports his claims.104

            In doing so, the nonmoving party may not rest upon mere allegations or denials in its

pleadings, but rather must set forth “specific facts showing the existence of a ‘genuine’ issue

concerning every essential component of its case.”105 The nonmovant=s burden of demonstrating a

genuine issue of material fact is not satisfied merely by creating “some metaphysical doubt as to

the material facts,” “by conclusory allegations,” by “unsubstantiated assertions,” or “by only a




101
      See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
102
      Celotex, 477 U.S. at 323.
103
   Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (citing Little v. Liquid Air Corp., 939 F.2d
1293, 1299 (5th Cir. 1991)).
104
  Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
105
   Morris, 144 F.3d at 380 (citing Thomas v. Price, 975 F.2d 231, 235 (5th Cir. 1992); see also Bellard v. Gautreaux,
675 F.3d 454, 460 (5th Cir. 2012).



                                                           15
scintilla of evidence.”106 Rather, a factual dispute precludes a grant of summary judgment only if

the evidence is sufficient to permit a reasonable trier of fact to find for the nonmoving party.

Hearsay evidence and unsworn documents that cannot be presented in a form that would be

admissible in evidence at trial do not qualify as competent opposing evidence.107

B.          Appointment of an Independent Medical Expert

            Federal Rule of Evidence 706 (“FRE 706”) states that:

            On a party’s motion or on its own, the court may order the parties to show cause
            why expert witnesses should not be appointed and may ask the parties to submit
            nominations. The court may appoint any expert that the parties agree on and any of
            its own choosing. But the court may only appoint someone who consents to act.
The Fifth Circuit has acknowledged that FRE 706 “contemplates the appointment of an expert to

aid the court,” 108 and “[t]he appointment of experts is left to the discretion of the district court.”109

Because the standard is discretionary, there are no specific factors that courts are required to

consider. The Fifth Circuit has noted, however, that an expert appointment should not be used for

the “sole benefit of a party.”110

                                                        IV. Analysis

            As stated more fully above, Plaintiff argues that the Court should grant summary judgment

finding that he is entitled to cure because his injury was a result of the incident on the M/V C-




106
      Little, 37 F.3d at 1075.
107
      Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).
108
   Hannah v. United States, 523 F.3d 597, 600 (5th Cir. 2008); see also Fugitt v. Jones, 549 F.2d 1001, 1006 (5th Cir.
1977) (“[W]e note that Rule 706(a) of the Federal Rules of Evidence confers on a district court the discretionary power
to appoint an expert witness on the court's own motion or on the motion of any party.”).


109
      Carson v. Aguilera, 36 F.3d 90 (5th Cir. 1994).
110
   Borden v. United States, 537 F. App'x 570, 575 (5th Cir. 2013); see also Hannah, 523 F.3d at 600 (finding no abuse
of discretion in denying expert appointment where defendant sought expert for his own benefit).


                                                            16
TRUC 8 and his thoracic surgery is medically necessary.111 In opposition, L&M argues that

genuine issues of fact remain on whether Plaintiff reached maximum cure, whether the thoracic

surgery is related to the alleged accident, and whether surgery would only be palliative care outside

the realm of maintenance and cure.112 L&M also requests that the Court appoint an independent

medical expert to resolve the conflict over whether thoracic spinal fusion is medically necessary for

Plaintiff.113 Plaintiff opposes this request, asserting that the Court is capable of resolving the dispute

based on the facts currently before it.114 The Court will address each issue in turn.

A.         Maintenance and Cure

           Maintenance and cure is an old remedy under general maritime law that is implicit in the

contractual relationship between the seaman and his employer and designed to assist in the

recovery of a seaman upon injury or illness sustained while in the service of the ship. 115 “When

there are ambiguities or doubts [as to a seaman’s right to receive maintenance and cure], they are

to be resolved in favor of the seaman.”116

           In Barto v. Shore Const., L.L.C., the Fifth Circuit restated the limits of cure, declaring that:

           Cure involves the payment of therapeutic, medical, and hospital expenses not
           otherwise furnished to the seaman ... until the point of “maximum cure.” Maximum
           cure occurs “when it appears probable that further treatment will result in no
           betterment of the seaman's condition.” “Thus, where it appears that the seaman's
           condition is incurable, or that future treatment will merely relieve pain and suffering
           but not otherwise improve the seaman's physical condition, it is proper to declare

111
      Rec. Doc. 115-1.
112
      Rec. Doc. 117.
113
      Rec. Doc. 121.
114
      Rec. Doc. 125.
115
      Pelotto v. L & N Towing Co., 604 F.2d 396, 400 (5th Cir. 1979).
116
   Johnson v. Marlin Drilling Co., 893 F.2d 77, 79 (5th Cir. 1990) (quoting Vaughan v. Atkinson, 369 U.S. 527, 532
(1962)).



                                                          17
            that the point of maximum cure has been achieved.” It logically follows that, “when
            a particular medical procedure is merely palliative in nature or serves only to relieve
            pain and suffering, no duty to provide payments for cure exists.” 117
            To determine when cure is due, the Fifth Circuit has consistently followed the Vaughan

standard of construing doubts and ambiguities in favor of the seaman.118 However, the Fifth Circuit

has also noted that “it is crucial to ensure that the rule stated in Vaughan, regarding the existence

of ambiguities and doubts, is applied correctly.”119 The court then articulated the idea that “[a]

determination to terminate a seaman’s right to maintenance and cure must be unequivocal.”120

Thus, when there are conflicting diagnoses and prognoses from various physicians, there remains

an issue to be determined by the trier of fact as to a plaintiff’s entitlement to maintenance and cure

benefits.121 Applying this idea in Johnson v. Marlin Drilling Co., the Fifth Circuit determined that

where “there was extensive controversy among the medical opinions,” an unequivocal medical

determination did not exist and an evidentiary hearing was appropriate.122

            In this case, there appears to be a disputed issue of fact among the two physicians, Dr.

Dietze and Dr. Awasthi, on whether thoracic spinal fusion surgery is medically necessary. Plaintiff

urges the Court to mirror the decision of a federal district court in Washington in Gouma v. Trident

Seafoods, Inc., and follow the opinion of Plaintiff’s physician.123 However, blind reliance on

Plaintiff’s physician’s recommendation seems inappropriate here. In Gouma, the court determined


117
  Barto v. Shore Const., L.L.C., 801 F.3d 465, 476 (5th Cir. 2015) (quoting Pelotto, 604 F.2d at 400; Johnston v.
Tidewater Marine Serv., 116 F.3d 478, at *2 (5th Cir. 1997) (per curiam)).
118
      Id.
119
      Johnson, 893 F.2d at 79.
120
      Id.
121
      Tullos v. Resources Drilling, Inc., 750 F.2d 380, 388 (5th Cir. 1985).
122
      Johnson, 893 F.2d at 79.
123
      See Gouma, 2008 WL 2020442, at *2.


                                                            18
that the defendant could not defeat its cure obligation simply by finding “a physician who would

pronounce the seaman at maximum medical cure.”124 The court found that where an issue of fact

remained on the necessity of the proposed treatment, it would follow Vaughan in resolving all

doubts in favor of the plaintiff, ruling that he would continue receiving cure until trial.125

            In this case, L&M has not simply found a physician to disagree with Dr. Dietze. It is

Plaintiff’s physician, Dr. Dietze, that has rendered conflicting opinions. Until May 2018, Dr.

Dietze and Dr. Awasthi agreed that Plaintiff did not need thoracic spinal fusion surgery. Further,

Dr. Dietze, not Dr. Awasthi, was the physician that initially declared Plaintiff as having reached

maximum medical improvement.126 Only on May 16, 2018, did Dr. Dietze recommend thoracic

spinal fusion surgery. Therefore, unlike in Gouma, the dispute before the Court is not simply L&M

presenting a physician who disagrees with Dr. Dietze; it is a matter of Dr. Dietze’s change in

opinion regarding the necessity of surgery and his now conflicting views with Dr. Awasthi.

            In addition to whether thoracic surgery is required, there is also a disputed issue on whether

such a surgery would be considered curative or merely palliative. Because both issues affect

whether L&M is obligated to pay cure to finance the surgery, summary judgment is denied. The

Fifth Circuit has stressed, however, that the importance of maintenance and cure to injured seamen

can warrant an evidentiary hearing.127 Specifically, the court in Johnson remanded the case for an

evidentiary hearing on the conflicting opinions of the physicians.128 Accordingly, this Court will

next consider whether it should grant an expedited hearing on the issue of cure.


124
      Id.
125
      Id.
126
      Rec. Doc. 115-4 at 33–34.
127
      Id.
128
      Id.


                                                     19
B.         Expedited Hearing

           Plaintiff contends that if the Court denies summary judgment, then the Court should set an

expedited hearing on the issue of cure. The Fifth Circuit has declared that if a seaman has a claim

for maintenance and cure joined with a Jones Act claim, the seaman may “ask for severance of the

maintenance claim and an expedited trial of it by the court.”129 In deciding whether to sever a claim

for maintenance and cure, other judges in the Eastern District of Louisiana have considered “the

plaintiff's interest in an expediting[sic] trial of these issues, the proximity of the scheduled trial

date, whether plaintiff has requested a jury trial, and whether the nonmoving party opposes the

motion.”130 Courts have also considered “whether a delay in plaintiff's surgery would make

determination of damages in the Jones Act case speculative and whether the same experts would

have to testify in both trials.”131 Courts have denied severance of maintenance and cure where a

plaintiff requested a jury trial, trial was within four months of the motion for expedited trial, both

the expedited trial and main trial would involve the same witnesses, and the defendant opposed

severance.132 Courts have also found that where “a substantial period of time has passed since the

injury…it is unlikely that a delay of five more months will alter the outcome of any surgery.”133

           In this case, trial is set for April 15, 2019, five months from the date of the request for

severance. Neither of the parties has requested a jury trial and L&M has stated that it does not


129
      Tate v. American Tugs, Inc., 634 F.2d 869, 871 (5th Cir. 1981).
130
   Hampton v. Daybrook Fisheries, Inc., No. 01-1913, 2002 WL 1974107, at *2 (E.D. La. Aug. 27, 2002) (citing
Martinez v. Edison Chouest Offshore, Inc., 2001 WL 6726 (E.D.La.2001); Charpentier v. Blue Streak Offshore, Inc.,
1996 WL 383126 (E.D.La.1996)).
131
      Cooper v. Nabors Offshore, Inc., No. 03-0344, 2003 WL 22174237, at *1 (E.D. La. Sept. 9, 2003).
132
   Hampton v. Daybrook Fisheries, Inc., No. 01-1913, 2002 WL 1974107, at *2 (E.D. La. Aug. 27, 2002); Martinez
v. Edison Chouest Offshore, Inc., 2001 WL 6726 (E.D.La.2001); Charpentier v. Blue Streak Offshore, Inc., 1996 WL
383126 (E.D.La.1996); Marine Drilling Management Co. v. Scott, 2003 WL 133218 (E.D. La. Jan. 15, 2003).
133
      Marine Drilling, 2003 WL 133218.


                                                           20
oppose an expedited hearing on this singular issue. Thus, an expedited hearing would not be overly

burdensome on the Court. The Court will sever the issue of cure and set a hearing solely on the

issue of whether thoracic spinal fusion surgery is necessary.

C.          Independent Medical Expert

            L&M argues that because Dr. Dietze and Dr. Awasthi have conflicting opinions regarding

the necessity of thoracic spinal surgery, the Court should appoint an expert witness to provide a

third opinion.134 Plaintiff cited several district court cases that denied the appointment of a medical

expert under the rationale that “Rule 706 should be reserved for exceptional cases in which the

ordinary adversary process does not suffice.”135 However, these cases are distinguishable from the

facts here. In Hunt and Leblanc, other judges in the Eastern District of Louisiana denied appointing

an expert because the defendant sought to bypass the adversary process by failing to communicate

with the plaintiff and not requesting that the defendant’s independent expert examine the plaintiff

before the defendant filed a motion with the court.136 Here, L&M has engaged in the adversary

process since Plaintiff’s initial examination by L&M’s expert, Dr. Awasthi, on July 6, 2017.137 Dr.

Awasthi has physically examined Plaintiff twice and reviewed additional scans after these

examinations.138 Therefore, L&M has not avoided the adversary process in attempting to resolve

the issue of conflicting medical opinions.



134
      Rec. Doc. 121.
135
   Hunt v. R & B Falcon Drilling USA, Inc., No. 99-1685, 2000 WL 1838327, at *1 (E.D. La. Dec. 12, 2000); see
also LeBlanc v. PNS Stores, Inc., No. CIV. A. 96-2764, 1996 WL 607017, at *1 (E.D. La. Oct. 21, 1996) (noting that
“the enlistment of court-appointed experts pursuant to Federal Rule of Evidence 706 is not commonplace”).


136
      See Hunt, 2000 WL 1838327, at *1; LeBlanc, 1996 WL 607017, at *1.
137
      Rec. Doc. 115-1 at 3.
138
      Id.


                                                       21
            This case is also distinguishable from Brown v. Cenac Towing.139 In Brown, another district

court judge in the Eastern District of Louisiana ruled that the appointment of an independent expert

was unwarranted because the court was unconvinced by the defendant’s arguments that the

medical evidence was confusing, conflicting, and contradictory.140 The court specifically noted

that the parties’ briefs highlight[ed] not contradictory medical evidence, but contradictory factual

evidence regarding the medical advice and treatment [plaintiff had] received.”141 In contrast, the

parties here present two physicians, one of whom changed his opinion, whose medical opinions

are contradictory on the necessity of thoracic spinal fusion surgery. Where two medical experts

continue to disagree, the Court will be aided by a third, independent opinion. Accordingly, the

Court will appoint an independent medical expert to provide an opinion on whether Plaintiff

requires thoracic spinal fusion surgery.

D.          Punitive Damages

            In addition to requesting summary judgment on L&M’s obligation to pay cure, Plaintiff

also asserts that this Court should “award punitive damages arising out of Defendant’s unreasonable,

arbitrary, and capricious failure to provide [Plaintiff] with necessary cure herein.”142 In Tullos v.

Resources Drilling, Inc., the Fifth Circuit acknowledged that though “punitive damage claims in

the context of the denial or termination of maintenance and cure at one time was limited only to

reasonable attorneys’ fees,” “subsequent cases ‘have established that, in addition to…attorneys’

fees, punitive damages for [willful and arbitrary] refusal are available under general maritime



139
      2009 WL 3378658, at *1.
140
      Brown, 2009 WL 3378658, at *2.
141
      Id.
142
      750 F.2d at 388.


                                                    22
law.’”143 “Examples of employer behavior that could merit punitive damages have included (1)

laxness in investigating a claim; (2) termination of benefits in response to the seaman's retention

of counsel or refusal of a settlement offer; (3) failure to reinstate benefits after diagnosis of an

ailment previously not determined medically.”144 The Fifth Circuit has added “‘that the willful,

wanton and callous conduct required to ground an award of punitive damages requires an element

of bad faith.’”145

            Plaintiff alleges that L&M has refused to pay cure for his medically necessary thoracic

surgery. L&M asserts that it has “acted in good faith at all times and actively investigated and

timely paid [Plaintiff’s] maintenance and cure claim.”146 L&M insists that it authorized cure on

Plaintiff’s lumbar surgery and is not acting in bad faith by refusing to pay for the thoracic surgery

because physicians conflict on whether thoracic surgery is needed. The ongoing dispute regarding

the medical necessity of the thoracic spine surgery does not appear to be an “arbitrary” reason for

refusing cure. Furthermore, Plaintiff has not presented any evidence to show that L&M acted in

bad faith. Therefore, Plaintiff’s request for summary judgment on the issue of his entitlement to

punitive damages is denied.




143
      Id. (quoting Holmes v. J. Ray McDermott & Co., 734 F.2d 1110, 1118 (5th Cir. 1984)).
144
      Id.
145
      Id. (quoting Harper v. Zapata Off-Shore Co., 741 F.2d 87, 88 (5th Cir. 1984)).
146
      Rec. Doc. 117 at 17.


                                                           23
                                          V. Conclusion

           A hearing regarding the motion for summary judgment and motion to appoint an

independent expert was held on December 19, 2018. Plaintiff argued that thoracic fusion surgery

is medically necessary as part of L&M’s cure obligation. L&M asserted that a genuine issue of

fact exists because two physicians conflict on whether Plaintiff requires thoracic surgery and

Plaintiff’s own physician changed his earlier recommendation that Plaintiff had reached maximum

medical improvement and did not require surgery. L&M asserted that an independent medical

expert would assist in resolving the issue. For the reasons discussed above, the Court finds that

genuine issues of material fact exist regarding the issue of cure. Therefore, the Court denies

Plaintiff’s request for summary judgment on the issue of cure. However, the Court will expedite a

hearing on the issue of whether Plaintiff’s thoracic spinal fusion surgery is necessary. Furthermore,

the Court will appoint an independent medical expert to evaluate Plaintiff. Accordingly,

           IT IS HEREBY ORDERED that Plaintiff Toby Martin’s “Motion for Partial Summary

Judgment and/or Motion to Compel on the Issue of Cure and, in the Alternative, Motion for

Expedited Trial on the Issue of Cure”147 is GRANTED IN PART and DENIED IN PART. The

motion for summary judgment is DENIED and the motion for expedited hearing on the issue of

cure is GRANTED.

           IT IS FURTHER ORDERED that Defendant L&M Botruc Rental, LLC’s “Motion to

Appoint Independent Medical Expert”148 is GRANTED.

           IT IS FURTHER ORDERED that the parties are to jointly submit the name of one

proposed expert to the Court within seven days of this Order. If the parties cannot agree on an


147
      Rec. Doc. 115.
148
      Rec. Doc. 121.


                                                 24
expert, each party shall submit the names of three proposed experts and the sources from which

they identified the experts.

       IT IS FURTHER ORDERED that an expedited hearing on the issue of whether Plaintiff’s

thoracic spinal fusion surgery is necessary is set for February 15, 2019 at 10:00 AM.

                                    3rd day of January, 2019.
       NEW ORLEANS, LOUISIANA, this ______




                                             ________________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




                                               25
